TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 27, 2019



                                      NO. 03-15-00332-CR


                                 Terri Regina Lang, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
  REVERSED AND RENDERED ON REMAND -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s judgment of conviction. Therefore, the Court reverses the trial court’s judgment of

conviction and renders a judgment of acquittal. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.